UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-7936


JAMES ALLEN HOOKS,

                   Plaintiff - Appellant,

             v.

CAPTAIN ARCHIE BRUTON; NURSE VEACH ROGERS,

                   Defendants - Appellees,

             and

LENOIR COUNTY JAIL,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:07-ct-03031-H)


Submitted:    February 11, 2009                Decided:   March 10, 2009


Before NIEMEYER and       GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Allen Hooks, Appellant Pro Se.  William L. Hill, James
Demarest Secor, III, FRAZIER, FRANKLIN, HILL & FURY, RLLP,
Greensboro, North Carolina; Walter Gregory Merritt, Jay C.
Salsman, HARRIS, CREECH, WARD & BLACKERBY, New Bern, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           James Allen Hooks appeals the district court’s order

granting summary judgment to the Appellees and dismissing his 42

U.S.C. § 1983 (2000) civil rights action.           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           Hooks v. Bruton, No.

5:07-ct-03031-H (E.D.N.C. Aug. 20, 2008).           We also deny Hooks’

motion   for   appointment   of   counsel.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    3